Citation Nr: 0828248	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
the claim for service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  


FINDINGS OF FACT

1.  The veteran does not have occupational and social 
impairment with reduced reliability and productivity caused 
by PTSD.

2.  The RO denied the veteran's claim for service connection 
for a bilateral eye condition in December 1997.  Following 
proper notification that month, an appeal of the denial of 
service connection was not received within one year.  

3.  Since the December 1997 denial of this claim, the veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a bilateral eye condition.   


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.

2.  No new and material evidence has been received to allow 
for reopening the claim of service connection for a bilateral 
eye condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to the veteran's PTSD, his original claim was 
received in September 2002.  The RO initially denied the 
claim, yet a Decision Review Officer issued a rating decision 
in February 2005 granting service connection for PTSD with a 
disability rating of 30 percent.  The veteran contends that 
he warrants an initial rating higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran underwent a VA psychiatric evaluation in May 
2006.  The veteran described experiencing almost daily 
intrusive memories of his Vietnam experiences, restless 
sleep, avoidance of war reminders and distress when 
confronted with these reminders, irritability, repeated 
nocturnal wakening, hypervigilance, exaggerated war 
reminders, and social avoidance.  The veteran retired from 
the U.S. Postal Service in September 2002 for the financial 
benefits, to base his retirement income on his highest 
salary.  The veteran's wife died suddenly in January 2006, 
and the veteran described the relationship before her death 
as "we lived in the same house."  The veteran reported a 
close relationship with his grandson and estrangement from 
one son.  He noted having a few friends with weekly contact, 
as well as few leisure pursuits beyond working on old cars.  
A past history of violence was noted, but none since the 
prior examination in January 2005.  The veteran reported 
actively seeking employment but was having difficulty due in 
part to his psychiatric medications of Fluoxetine and 
Trazodone.  

Upon a mental status examination, the examiner noted that the 
veteran was alert and oriented, and his mood was dysphoric 
and affect blunted.  The veteran reported moderate depression 
with variable appetite and energy, feelings of helplessness 
and hopelessness, and sleep disturbance, but denied suicidal 
or homicidal ideation.  The veteran denied hallucinatory 
experiences, and there was no evidence of delusional 
thinking, obsessive or ritualistic behaviors, or panic 
attacks.  Thought processes were logical and goal directed, 
and speech was normal.  Insight appeared limited and judgment 
somewhat questionable.  Memory in all spheres was intact to 
gross assessment, and overall intellectual functioning was 
estimated to be in the low average to average range.

The VA examiner opined that there was no compelling evidence 
that the veteran's PTSD symptoms had intensified since the 
last examination, nor was there strong evidence to suggest 
that the veteran was rendered unemployable by his current 
PTSD symptoms.  The examiner opined that there was no 
evidence to suggest greater impairment in social or 
occupational functioning than in the past, providing evidence 
against this claim. 

The Board notes that the "last examination" to which the VA 
examiner referred was the January 2005 VA examination, upon 
which service connection was granted at a 30 percent 
evaluation.

The Board finds this report to, overall, provide evidence 
against this claim, failing to indicate that the 50 percent 
criteria has been met and indicating the mild to moderate 
nature of the PTSD.   

In addition to the VA examinations, the evidence includes VA 
medical records that report mental health treatment for PTSD.  
The veteran has attended both individual and group sessions 
and has felt some improvement through taking Fluoxetine and 
Trazodone.  The records describe symptoms and diagnoses of 
PTSD largely similar to the VA authorized examination, which 
the Board finds provides more evidence against this claim.

Simply stated, the veteran's symptoms do not merit a higher 
rating of 50 percent according to the schedular criteria.  
The veteran does not display, for example, circumstantial, 
circumlocutory or stereotyped speech.  Nor does he display 
impairment of short- and long-term memory such as retention 
of only highly learned material, forgetting to complete 
tasks.  There is also no evidence of impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands.  The veteran has stated that, despite his 
current difficulties in obtaining employment, he has never 
had problems throughout his long career as a postal worker or 
maintaining effective work relationships.  

The veteran does experience blunted affect and some 
difficulty maintaining many social relationships, according 
to a statement submitted by his daughter.  However, without 
the rating criteria's cognitive difficulties, these symptoms 
do not warrant an increase to the 50 percent evaluation.  
Overall, the Board finds that the veteran's symptoms of PTSD 
more closely match the 30 percent schedular criteria.

The Board must find that the post-service treatment records, 
as a whole, provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 30 percent for PTSD.  38 C.F.R. § 4.3.

2.  Bilateral eye condition

The RO initially denied service connection for hyperopia and 
astigmatism in March 1972.  An RO letter dated that month 
gave the veteran notice of this denial and his appellate 
rights, but he did not initiate an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The RO later denied service connection for a bilateral eye 
condition in a December 1997 rating decision.  An RO letter 
dated that month gave the veteran notice of this denial and 
his appellate rights, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in January 2006.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The veteran is well documented as having loss of visual 
acuity in both eyes since service.  The RO denied service 
connection for hyperopia and astigmatism in the March 1972 
rating decision because it found that the two conditions were 
congenital and developmental abnormalities.  The RO later 
denied service connection for a bilateral eye condition in 
the December 1997 rating decision, finding that the loss of 
visual acuity was not aggravated beyond normal progression by 
service and there was no development of a superimposed 
disability to warrant service connection

Evidence of record since the RO's December 1997 decision 
includes VA treatment records, including an eye examination 
in August 2006.  The examiner's impression was of amblyopia 
in the right eye and presbyopia in both eyes.  However, there 
is no indication that these conditions were incurred in or 
aggravated by service.  Thus, these records are not 
"material" to the issue at hand.  

The veteran also submitted a copy of his Enlistment 
Classification Record from July 1965.  On that date, vision 
in the right eye was found to be 20/400 uncorrected and 
20/200 corrected, and vision in the left eye was 20/200 
uncorrected and 20/25 corrected.  This record makes quite 
clear the existence of the veteran's vision problems upon 
enlistment in service.  Additionally, this record does not 
make any indications that the veteran's current bilateral eye 
condition was aggravated by service.  Therefore, this record 
is also not "material" to the issue at hand.

The only additional evidence of record includes the veteran's 
allegations that his current eye conditions are related to 
service.  It is important for the veteran to understand that 
his lay allegations do not provide a basis to reopen this 
claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  The Board 
emphasizes that lay statements are not material within the 
meaning of 38 C.F.R. § 3.156.

In this case, the Board finds that no new and material 
evidence of service connection for a bilateral eye condition 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the December 1997 rating decision.  Specifically, the 
veteran has not submitted any evidence indicating that his 
current bilateral eye condition was incurred in or aggravated 
by service that would support reopening this claim.  Recent 
treatment of a condition does not provide a basis to assume 
that this disorder has any connection with service in light 
of the fact that the existence of the current problem is not 
in dispute.  The critical question is whether the disorder 
that clearly exists has any connection with service.  
Therefore, there has been no new and material evidence 
submitted in connection with this request to reopen.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2006 and March 2006 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through August 2006.  The appellant was afforded a VA 
psychiatric examination in May 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A disability evaluation greater than 30 percent for PTSD is 
denied.

No new and material evidence was received to reopen the claim 
for service connection for a bilateral eye condition.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


